                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


In re:                                          }
                                                }
Gweneth Douglass Powers,                        }    Case No. 15-03267-JJR13
                                                }
         Debtor.                                }

                                   OPINION AND ORDER


         This chapter 13 case came before the court on September 26, 2018 for a hearing on the

following motions (the “Motions”) filed by the debtor, Gweneth D. Powers (“Gweneth”), and her

husband, Anthony D. Powers (“Anthony” and together with Gweneth, the “Powers”), both

appearing pro se:

   ·     Doc. 372: Motion to Alter or Amend Judgment of August 28, 2018 Pursuant to Rule
         9023 of the Federal Rules of Bankruptcy Procedure;

   ·     Doc. 376: Supplement to Motion to Alter or Amend Judgment of August 28, 2018
         Pursuant to Rule 9023 of Federal Rules of Bankruptcy Procedure;

   ·     Doc. 379: Motion to Stay Pending Appeal Pursuant to Rule 8007(a) Federal Rules of
         Bankruptcy Procedure; and

   ·     Doc. 389: Motion for Order Declaring Mortgage Lien Invalid.

Bradford W. Caraway, standing chapter 13 trustee, also attended the hearing. After considering

the Motions and other relevant pleadings and orders, including the entire electronic docket in this

and the other cases filed by each of the Powers, their arguments, and the relevant statutory and

case law, and for the reasons that follow and those stated on the record, the court will DENY

each of the Motions.1



         1
        As discussed infra, the Motion for Order Declaring Mortgage Lien Invalid (Doc. 379
and herein, the “Mortgage Motion”) was advocated by the Powers as additional support for their



Case 15-03267-JJR13         Doc 394 Filed 10/15/18 Entered 10/15/18 11:08:53                Desc
                              Main Document    Page 1 of 11
   A. Background.

       On August 28, 2018 the court entered an Opinion and Order (Doc 371 and herein, the “§

1301 Order”) granting the Motion for Relief from Co-Debtor Stay (Doc. 319 and herein, the

“Chadwell Motion”) filed by Chadwell Homes of Alabama, LLC (“Chadwell). The § 1301

Order terminated the stay imposed under § 1301(a) of the Bankruptcy Code2 with respect to

Anthony’s obligations as a co-mortgagor for a $129,900 purchase-money mortgage (the

“mortgage”)3 he and Gweneth made on October 2, 2009 in favor of Chadwell.4 The mortgage

encumbered the Powers’ home located at 1918 Outwood Road, Fultondale, Alabama 35068 (the

“mortgaged property”).      The automatic stay imposed by Code § 362(a) with respect to

Gweneth’s interest in the mortgaged property was terminated over two years ago (Doc. 178), and

the order terminating the 362(a) stay was affirmed by the district court on appeal (Doc. 326).

The Powers have lived in the mortgaged property for over nine years without making any

payment to Chadwell on the mortgage, except for a trifling $400 paid several years ago.

       Consistent with the Powers’ history of non-payment, Gweneth’s confirmed plan in this

case provided for absolutely no payment to Chadwell. Code § 1301(c) mandates that “the court


other two Motions, but also as a stand-alone contested matter challenging the validity of the
Chadwell mortgage (defined infra). To the extent the Mortgage Motion seeks the same relief as
the other two Motions, it is being denied, and to the extent it is intended as a contested matter,
the court will abstain.
       The court has jurisdiction to hear these matters pursuant to 28 U.S.C. §§ 157 and 1334,
and the General Order of Reference, as amended, entered by the United States District Court for
the Northern District of Alabama.
       2
         11 U.S.C. § 101, et seq., and herein the “Code.” References to a “Rule” are to the
Federal Rules of Bankruptcy Procedure.
       3
         According to the deed that conveyed the mortgaged property to the Powers, the
$129,900 mortgage was for the entire purchase price—there was no down payment. (Doc. 389,
Exhibit C.)
       4
           The mortgage’s principal accrues interest at 7.85% per annum and has now matured.
                                               -2-


Case 15-03267-JJR13          Doc 394 Filed 10/15/18 Entered 10/15/18 11:08:53              Desc
                               Main Document    Page 2 of 11
shall grant relief from the [co-debtor stay] with respect to a creditor, to the extent that . . . the

plan filed by the debtor proposes not to pay such claim.” (emphasis added). Thus, as required by

Code § 1301(c)(2), the court entered the § 1301 Order and granted the Chadwell Motion.

        The Powers vehemently objected to the Chadwell Motion on a variety of peripheral

grounds but ignored the undisputed and determinative fact that Gweneth’s confirmed plan does

not provide for payment of Chadwell’s mortgage. There should be nothing more to say about

this simple statute-controlled matter. Nonetheless, pursuant to their most recent Motions, the

Powers now ask the court to alter or amend the § 1301 Order, or grant a stay pending their appeal

to the district court.

    B. Motion to Alter or Amend (Doc. 372) and Supplement (Doc. 376).

        The Motion to Alter or Amend was timely under Rule 9023, which incorporates Rule

59(e) of the Fed. R. Civ. P. and requires that such a motion be filed “no later than 14 days after

entry of judgment.” Notably, on September 5, 2018, before the September 26th hearing on the

Powers’ latest Motions, they also filed a notice of appeal from the § 1301 Order. Under Rule

8002(b)(2), this bankruptcy court retains jurisdiction to rule on the Motion to Alter or Amend

notwithstanding the subsequent notice of appeal. The notice of appeal will become effective

upon the entry of this Order disposing of the Powers’ Motion to Alter or Amend.

        “Only three grounds are available to support [a Rule 9023] motion: (1) manifest error of

fact; (2) manifest error of law; or (3) newly discovered evidence. A motion for reconsideration is

not a vehicle to re-argue issues resolved by the court’s decision or to make additional argument

on matters not previously raised by counsel.” In re Daughtrey, 896 F.3d 1255, 1280 (11th Cir.

2018) (quoting In re Inv’rs Fla. Aggressive Growth Fund, Ltd., 168 B.R. 760, 768 (Bankr. N.D.

Fla. 1994) (citations omitted)).    The Powers satisfied none of these grounds.          The single



                                                -3-


Case 15-03267-JJR13          Doc 394 Filed 10/15/18 Entered 10/15/18 11:08:53                 Desc
                               Main Document    Page 3 of 11
determinative fact was undisputed—Chadwell’s mortgage was not provided for in Gweneth’s

chapter 13 plan. The controlling law is a clear and unequivocal statutory directive—the court

must lift the § 1301 stay when the claim at issue is not provided for in the debtor’s plan. Finally,

there is no newly discovered evidence. The extraneous deed the Powers now ask the court to

consider for the first time is not relevant, proves nothing, and is not considered new evidence

because it was readily available to the Powers since its recording in 2004.5 The court can find no

grounds to alter or amend the § 1301 Order, which simply complied with the statutory mandate

of Code § 1301(c)(2). The only injustice being suffered is by Chadwell due to the Powers’

continued bad-faith manipulation of the bankruptcy process.

       Other than the superfluous deed, the Powers’ Motion to Alter or Amend, including the

Supplement and their arguments presented at the September 26th hearing, assert only recycled

grounds previously advocated in response to the Chadwell Motion; there is nothing new. Those

grounds were considered and rejected by the court in the § 1301 Order. Accordingly, the Motion

to Alter or Amend, as supplemented (Docs. 372, 376), is due to be DENIED.


       5
           “Rule 59(e) motions are ‘aimed at reconsideration, not initial consideration.’” In re
Daughtrey, 896 F.3d 1255, 1280 (11th Cir. 2018) (quoting FDIC v. World Univ. Inc., 978 F.2d
10, 16 (1st Cir. 1992) and affirming that documents that were available but not disclosed at the
time of the initial hearing were not “newly discovered” when presented to the court for the first
time in conjunction with a motion to alter or amend). “Newly discovered evidence refers to
evidence that: 1) is material and not merely cumulative; 2) was not discoverable before trial
through the exercise of reasonable diligence; and 3) would probably have changed the outcome
of the trial.” In re Reading Broad., Inc., 386 B.R. 562, 567 (Bankr. E.D. Pa. 2008) (citing
Compass Technology, Inc. v. Tseng Laboratories, Inc., 71 F.3d 1125, 1130 (3d Cir. 1995)).
         In an attempt to disparage Chadwell’s mortgage—and do the same to their own title—for
the first time the Powers now offer a deed (Doc. 389, Exhibit B) that was outside the chain of
title to the mortgaged property. The details of the deed are discussed at greater length, infra. For
purposes of reconsideration under Rule 9023, the belated deed proves nothing, is immaterial, and
has no probative value with respect to the issues decided by the court in the § 1301 Order. But
even if it did, the Powers stated they found this deed, recorded in 2004, during a recent search of
the county probate records. It was readily discoverable well before the § 1301 Order was entered,
and thus it is now too late to offer the deed as evidence in any event.


                                               -4-


Case 15-03267-JJR13         Doc 394 Filed 10/15/18 Entered 10/15/18 11:08:53                 Desc
                              Main Document    Page 4 of 11
   C. Motion to Stay Pending Appeal (Doc. 379).

        “A stay pending appeal is an ‘extraordinary remedy’ and the party seeking it must show:

‘(1) a substantial likelihood that they will prevail on the merits of the appeal; (2) a substantial

risk of irreparable injury to the[m] unless the [stay] is granted; (3) no substantial harm to other

interested persons; and (4) no harm to the public interest.’” In re Woide, 730 Fed. Appx. 731,

737 (11th Cir. 2018), petition for cert. docketed (U.S. Aug. 27, 2018) (No. 18-244) (quoting

Touchston v. McDermott, 234 F.3d 1130, 1132 (11th Cir. 2000)). The legal standard for granting

or denying a stay pending appeal has been described as the same as that for granting a

preliminary injunction. In re Forty–Eight Insulations, Inc., 115 F.3d 1294 (7th Cir. 1997). The

movant has the burden of proving each element, but the court may give greater weight to any of

the elements in its discretion depending upon the circumstances of the case. In re Charter Co.,

72 B.R. 70, 71-72 (Bankr. M.D. Fla. 1987).

       In their request for a stay pending appeal, the Powers essentially argue two grounds: (1)

that Chadwell is not a creditor and is not entitled to adequate protection;6 and (2) the related

argument that Gweneth’s previous chapter 7 discharge divested this court of jurisdiction and the

Powers’ due process rights would be violated by allowing foreclosure of the allegedly fraudulent

mortgage. Each of these arguments was addressed not only in the § 1301 Order, but also by the

district court (Doc. 326) on appeal of the Code § 362 stay relief order. Nothing has changed.

The Powers’ arguments are the same. For the reasons stated in the § 1301 Order, the court finds


       6
         In their earlier bankruptcy cases, the Powers listed Chadwell as an undisputed secured
creditor. See schedules filed in Case Nos. 09-07140; 11-01050; and 14-04766. Chadwell was
listed as a secured creditor in Gweneth’s instant case, holding an unliquidated and disputed
claim. Conceding nothing, Gweneth listed the claims of all her creditors—secured, priority, and
unsecured—as unliquidated, disputed, or contingent. She also proposed to pay Chadwell’s
mortgage in her earlier, preconfirmation plans, but her confirmed plan proposed to pay nothing
to Chadwell.


                                               -5-


Case 15-03267-JJR13         Doc 394 Filed 10/15/18 Entered 10/15/18 11:08:53                Desc
                              Main Document    Page 5 of 11
no likelihood of success on the merits.

       As has been their wont throughout their bankruptcy cases, the Powers obfuscate simple

facts and issues in an effort to send the court and creditors chasing red herrings that will allow

the Powers to extend the nine-year moratorium they unilaterally declared on payments to

Chadwell. They again attack Chadwell’s status as a creditor and the validity of the mortgage on

grounds that were rejected by the court in the § 1301 Order. In fact, the Powers listed Chadwell

as a creditor in schedules filed under oath in each of their respective cases since they signed the

mortgage in October 2009, including the instant case. Code § 101(10) defines a “creditor” as an

“entity that has a claim against the debtor” or “against the estate,” and Code § 101(5) defines a

“claim” as “a right to payment, whether or not such right is . . . liquidated, unliquidated, fixed,

contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured . . .

.” Thus, Chadwell is unquestionably a “creditor” that has a “claim”—albeit, according to the

Powers, a disputed claim—against Anthony7 and against the mortgaged property—property that

is part of Gweneth’s bankruptcy estate. See Midland Funding, LLC v. Johnson, 137 S. Ct. 1407,

1412 (2017) (determining that an unenforceable claim, including one subject to a statute of

limitations affirmative defense, is nonetheless a “claim” under the Bankruptcy Code, citing

Johnson v. Home State Bank, 501 U.S. 78, 83 (1991) as further support for the idea that Congress

intended the “broadest available definition of ‘claim’”)).

       The Powers are no doubt concerned that their nine-year, mortgage-payment-free lifestyle


       7
         Chadwell no longer can pursue a claim for payment directly against Gweneth because
her personal liability was discharged in an earlier chapter 7 case (case no. 11-03610), but
Chadwell’s mortgage continues to be a claim against Gweneth’s interest in the mortgaged
property—property of her bankruptcy estate. Anthony, too, could have received a discharge of
his personal liability in an earlier chapter 7 case (case no. 14-04766) but for strategic reasons,
Anthony allowed that case to be closed without a discharge because he failed to take the short
and simple mandatory financial management course.


                                               -6-


Case 15-03267-JJR13          Doc 394 Filed 10/15/18 Entered 10/15/18 11:08:53               Desc
                               Main Document    Page 6 of 11
is about to come to an end now that there is no bankruptcy stay of any sort prohibiting Chadwell

from foreclosing its mortgage. But that concern does not constitute a potential irreparable injury

or substantial harm in the absence of a stay pending appeal. This bankruptcy court cannot

foreclose Chadwell’s mortgage; that chore is left to a state court.8 On the other hand, if the §

1301 Order is stayed, Chadwell will be substantially harmed by suffering even more delay in

exercising its rights against the mortgaged property while receiving no payments. The public

interest is not impacted, aside from the interest of the public in ensuring that the bankruptcy

process functions as intended, efficiently and fairly, and is not used as a sword rather than a

shield by debtors, such as the Powers, who have acted in bad faith (as the court has found and

chronicled repeatedly in this case as well as Anthony’s most recent prior case and in Gweneth’s

judge-shopping adversary proceedings). Accordingly, the court finds no good cause or grounds

for a stay pending appeal and the Motion to Stay Pending Appeal (Doc. 379) is due to be

DENIED.

   D. Motion for Order Declaring Mortgage Lien Invalid (Doc. 389).

       This motion (the “Mortgage Motion”) again attacks Chadwell’s mortgage by disparaging

the Powers’ own title. During the September 26th hearing, in response to an inquiry by the

court, the Powers stated that their Mortgage Motion was intended to support both their Motion to

Alter or Amend (Doc. 372) and Motion to Stay Pending Appeal (Doc. 379), and was also

intended to be a stand-alone contested matter challenging the validity of Chadwell’s mortgage.




       8
        The mortgage does not contain the usual self-help power of sale. (See Exhibit A to Doc.
319.) Thus, it must be judicially foreclosed in a state court action.


                                              -7-


Case 15-03267-JJR13         Doc 394 Filed 10/15/18 Entered 10/15/18 11:08:53               Desc
                              Main Document    Page 7 of 11
       As mentioned above,9 in support of their Rule 9023 request for relief, the Powers for the

first time asked the court to consider as evidence a 2004 deed outside their chain of title. The

Powers argue that the use of a nick name by the attorney-in-fact who signed their deed was

insufficient to convey title to the mortgaged property. They further contend that because their

deed is invalid, it follows that the mortgage they gave to Chadwell must likewise be invalid—an

argument that, if accepted, is the legal equivalent of cutting off your nose to spite your face. The

extraneous deed was proffered in an attempt to show that the attorney-in-fact who signed the

Powers’ deed did so by using what the Powers contend was his nick name—"Drew

Gambacurta”—rather than what they contend was his full name—"Anthony Andrew

Gambacurta.” The Powers ignore that the power-of-attorney identified the attorney-in-fact who

signed their deed as “Drew Gambacurta.”10 Moreover, the Powers offer no evidence that Drew

Gambacurta is the same person as Anthony Andrew Gambacurta.                The proffered deed is

unrelated to the mortgaged property and identifies Anthony A. Gambacurta as the grantee

therein. The deed only states the grantee’s middle initial; there is no mention of his full middle

name (which may or may not be Andrew). Even ignoring those evidentiary gaps, the Powers’

factual allegations regarding Mr. Gambacurta’s name, even if accepted as true, change nothing.

       The Powers accurately quote § 35-4-20 of the Code of Alabama, which states in part,

“Conveyances for the alienation of lands must be . . . signed.” However, they cite no authority

for the proposition that signing one’s nick name is insufficient to satisfy the statutory

requirement that conveyances be signed. The Uniform Commercial Code (“UCC”) is principally

applicable to personal property matters. Nonetheless, § 7-1-201(37) of the Alabama UCC is


       9
           See note 5, supra.
       10
          The Powers attached copies of the 2004 extraneous deed and the power of attorney to
their Mortgage Motion.
                                               -8-


Case 15-03267-JJR13             Doc 394 Filed 10/15/18 Entered 10/15/18 11:08:53             Desc
                                  Main Document    Page 8 of 11
persuasive, if not controlling: “’Signed’ includes using any symbol executed or adopted with

present intention to adopt or accept a writing.” The Official Comments to § 7-1-201(37) provide

that “[t]his provision also makes it clear that a complete signature is not necessary. The symbol

may be printed, stamped or written; it may be by initials or by thumbprint. . . . No catalog of

possible situations can be complete and the court must use common sense and commercial

experience in passing upon these matters. The question always is whether the symbol was

executed or adopted by the party with present intention to adopt or accept the writing.” If this

court were deciding the issue, it would hold that Section 35-4-20 of the Alabama Code, requiring

conveyances to be “signed,” was satisfied when Drew Gambacurta signed the Powers’ deed to

the mortgaged property as attorney-in-fact for the grantor, even if “Drew” was his nick name.

       This court considers the Powers’ arguments regarding Mr. Gambacurta’s signature to be

another red herring offered up for a chase, but if there is to be a chase, it will not include this

court. The state court that presides over the foreclosure action will have to decide for itself

whether or not to take the bait and join the fray.

       Accordingly, the belated deed proves nothing, is immaterial, and has no probative value

with respect to the § 1301 Order, which was controlled entirely by the singular and dispositive

fact that the Chadwell mortgage is not provided for in Gweneth’s chapter 13 plan. Additionally,

the deed is not “newly discovered” evidence as discussed above, and thus fails to support the

Rule 9023 Motion to Alter or Amend or the Motion to Stay Pending Appeal.11




       11
          In the event the extraneous deed were treated as “newly discovered,” it would not
change the outcome. See In re Keeley & Grabanski Land Partnership, 832 F.3d 853 (8th Cir.
2016) (bankruptcy court did not abuse its discretion when it denied Rule 9023 motion based on
newly discovered evidence because such evidence would not change its findings).


                                                -9-


Case 15-03267-JJR13          Doc 394 Filed 10/15/18 Entered 10/15/18 11:08:53               Desc
                               Main Document    Page 9 of 11
       If the Mortgage Motion is treated as a stand-alone contested matter or a procedurally

flawed adversary proceeding, it is still due to be denied.        First, under Rule 7001(2), “a

proceeding to determine the validity, priority, or extent of a lien or other interest in property”

must be pursued as an adversary proceeding, not as a contested matter brought by motion under

Rule 9014. But even ignoring the procedural flaw, the Mortgage Motion is due to be denied.

The automatic stays imposed in this case under Code § 362 as to Gweneth and the estate, and

under §1301 as to Anthony, have now been lifted and the lifting of the stay under § 362 has now

been affirmed by the district court. The Chadwell mortgage is not provided for in Gweneth’s

confirmed plan. Therefore, the issues raised by the Powers with respect to the mortgage and its

foreclosure will have no impact on the success or failure of Gweneth’s case. It is virtually

certain that the claims and defenses asserted by the Powers with respect to the mortgage will

ultimately be decided by a state court when Chadwell seeks to foreclose. In the interest of justice

and comity with the state court, this bankruptcy court finds it should abstain from hearing those

claims and defenses, and any other claims that are in the nature of a Rule 7001(2) adversary

proceeding with respect to Chadwell’s mortgage.12

       Accordingly, to the extent the Mortgage Motion is intended to support the other two

Motions or seeks the same relief sought by the other Motions, it is due to be DENIED;

otherwise, the court abstains.

   E. Conclusion and Order.

       For the reasons stated above, it is ORDERED that the (i) Motion to Alter or Amend (Doc.

372), as supplemented (Doc. 376), (ii) the Motion to Stay Pending Appeal (Doc. 379), and (iii)

the Motion for Order Declaring Mortgage Lien Invalid (Doc. 389), to the extent it seeks the same


       12
            28 U.S.C. § 1334(c)(1).


                                              - 10 -


Case 15-03267-JJR13          Doc 394 Filed 10/15/18 Entered 10/15/18 11:08:53               Desc
                              Main Document     Page 10 of 11
relief as the other two Motions or is offered in support thereof, are DENIED; and (iv) the court

abstains from hearing the merits of the Motion for Order Declaring Mortgage Lien Invalid (Doc.

389) to the extent it advocates a contested matter or is intended to be an adversary proceeding

under Rule 7001.

       It is further ORDERED that (i) with the entry of this Order, the Powers’ appeal from the

§ 1301 Order to the district court may proceed but without any stay unless the Powers seek and

are successful in obtaining a stay from the district court; and (ii) while the district court appeal is

pending without a stay, Chadwell may proceed in state court to judicially foreclose its mortgage,

and following foreclosure, Chadwell or whomever the successful bidder is may acquire the

mortgaged property at foreclosure and may pursue an action to gain possession from the Powers

by ejection or other process.13

   Done and ordered this 15th day of October 2018.

                                                               /s/ James J. Robinson
                                                               JAMES J. ROBINSON
                                                               Chief U.S. Bankruptcy Judge




       13
           “But as the Bankruptcy Court correctly pointed out, the question of whether [the
mortgagee holds a valid lien] is one for the state court to decide. Indeed, it has long been settled
that ‘the determination of property rights in the assets of a bankrupt’s estate [is left] to state
law.’. State law defines and creates property interests. ‘Unless some federal interest requires a
different result, there is no reason why such interests should be analyzed differently simply
because an interested party is involved in a bankruptcy proceeding.’ This applies ‘with equal
force to security interests’ like the secured-creditor claim [the debtor raises] today.” In re
Tucker, --- Fed. Appx. ---, 2018 WL 3861350, at *3 (11th Cir. Aug. 14, 2018) (quoting Butner v.
United States, 440 U.S. 48, 54 (1979) (internal citations and pinpoints omitted))). Furthermore,
“[w]hen a debtor fails to obtain a stay pending appeal of an order granting a creditor relief from
the automatic stay and allowing that creditor to foreclose on the debtor’s property, a completed
foreclosure and sale of the property will render any appeal moot, as [the court on appeal] is
powerless to rescind the completed sale on appeal.” In re Meus, 718 Fed. Appx. 937, 941 (11th
Cir. 2018).
                                                - 11 -


Case 15-03267-JJR13          Doc 394 Filed 10/15/18 Entered 10/15/18 11:08:53                   Desc
                              Main Document     Page 11 of 11
